          Case 3:18-cv-01648-CL         Document 34        Filed 11/13/20     Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON
                                                                                                          . I
 DWIGHT J., 1

                                        Plaintiff,                     Civ. No. 3:18-cv-01648-CL
                                                                                                            '
        v.                                                             OPINION AND ORDER
 ANDREW SAUL, Acting
 Commissioner of Social Security

                                        Defendant.

 CLARKE, Magistrate Judge:

        Plaintiff Dwight J. ("Plaintiff') brings this action for judicial review of the Commissioner

· of Social Security's ("Commissioner") decision denying his applications for Disability Insurance

 Benefits ("DIB") and Supplemental Security Income under Titles II and XVI ofthe Social Security

 Act ("the Act"). This court has jurisdiction under 42 U.S.C, §§ 405(g) and 1383(c). For the reasons

 below, the Commissioner's final decision is affirmed.




 1In the interest of privacy, this opinion uses only the first name and the initial of the last name of
 the non-governmental parties in this case.
                                  ✓




 Page 1 - OPINION AND ORDER
        Case 3:18-cv-01648-CL          Document 34      Filed 11/13/20      Page 2 of 12




                                        BACKGROUND

      · Born in 1966, Plaintiff was 48 years old on his alleged onset date of July 16, 2014. (Tr.

250.)2 He completed the twelfth grade and has past work experience in restaurant management,

retail management, and gas station management. (Tr. 255-56.) Plaintiff alleges disability due to

depression, Crohn's disease, pre-diabetes, hypertension, and cardiovascular disease. (Tr. 254.)

       Plaintiff filed his applications for DIB and SSI on July 18, 2014. (Tr. 40.) After his claims

were denied initially and upon reconsideration, he requested a hearing. (Tr. 40.) An administrative

hearing was held on February 9, 2017 before an administrative law judge (ALJ). (Tr. 40.) In a

written decision dated March 21, 2017, the ALJ denied Plaintiffs claims for benefits. (Tr. 41.)

The Appeals Council denied Plaintiff's subsequent petition for review, rendering· the ALJ's

decision final. (Tr. 19-22.) This appeal followed.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner's decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm'r of Soc. Sec. Admin, 359 F.3d 1190, 1193 (9th Cir. 2004).

"Substantial evidence is 'more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.'" Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, a court reviews the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the ALJ' s

conclusion. Davis v. Heckler, 868 F.2d 323,326 (9th Cir. 1989).

                                                                                                       I

2
 "Tr." refers to the Transcript of the Social Security Administrative Record, ECF No. 27, provided
by the Commissioner.
Page 2 - OPINION AND ORDER
         Case 3:18-cv-01648-CL         Document 34        Filed 11/13/20     Page 3 of 12




                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. § 404.920(a)(4) (2012). The burden of proof rests

upon the claimant at steps one through four, and with the Commissioner at step five. Id.;

Bustamante V. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001) (citing Tackett V. Apfel, 180 F.3d

1094, 1098 (9th Cir. 1999) ). At step five, the Commissioner must demonstrate that the claimant is

capable of making an adjustment to other work after considering the claimant's residual functional

capacity ("RFC"), age, education, and work exp·erience. 20 C.F.R. § 404.920(a)(4)(v): If the
                                                                                                          I
                                                                                                        ' i
                                                                                                          I
Cqmmissioner fails to meet this burden, then the claimant is disabled. Id.. If, however, the

Commissioner proves that the claimant can perform other work existing in significant numbers in

the national economy, the claimant is not disabled. Id; see also Bustamante, 262 F.3d at 953-54.

       The ALJ performed the sequential evaluation. At step one, the ALJ found that Plaintiff had

not performed substantial gainful activity since his alleged onset date. (Tr. 42.) At step two, the

ALJ found Plaintiff had the severe impairments of minor coronary artery disease, hypertension,

early diabetes, irritable bowel syndrome, affective disorder, arid anxiety disorder. (Id.)

       At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairments that met or equaled any listings, specifically considering the criteria of listings 4.00,

5.06, 12.04 and 12.06. (Tr.. 43); 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Prior to step four, the ALJ determined that Plaintiffs RFC allowed him to perform light·

work with the limitations the he perform only simple routine tasks involving simple instructions;

that he have occasional contact with coworkers, with no teamwork or tandem tasks; that he have

brief and superficial contact with the general public; and that he should not have concentrated

exposure to pulmonary irritants or hazards. (Tr. 44.)



Page 3 - OPINION AND ORDER .
                                                                                                              ,-
             Case 3:18-cv-01648-CL         Document 34       Filed 11/13/20     Page 4 of 12                  :
                                                                                                              '




           At step four, the ALJ found that Plaintiff was unable to perform any or his past relevant

    work. (Tr. 54.) At step five, the ALJ found that based on plaintiff's age, education, work
                                                                                                              I
                                                                                                            .. !
    experience, and RFC, he could perform work that existed in significant numbers in the national

    economy despite his impairments. (Tr. 54.) Specifically, the ALJ found Plaintiff could perform

    the representative occupations of cafeteria attendant, motel housekeeper, and agricultural sorter.
'
    (Id.) The ALJ therefore concluded that Plaintiff was not disabled. (Tr. 55.)
I
           Plaintiff contends the ALJ erred by (I) omitting his GERD, Barrett's Esophagus, and hiatal

    hernia from the Jist of severe impairmen~s at step two; (II) failing to properly evaluate Plaintiffs

    subjective symptom testimony; (III) assigning little weight to the lay opinion of Plaintiffs partner

    Rian Monson; and (IV) improperly evaluating the tnedic~l opinions of examining psychologist

    Molly McKenna, counselor Jacob Moss, and primary care physician Peter Mahr, M.D.

    I.     Step Two Findings

           Plaintiff first argues that the ALJ erred at step two by omitting his GERD, Barrett's

    Esophagus, and hiatal hernia from the list of severe impairments. For a medically determinable

    impairment to be considered severe at step two, a claimant must provide evidence that the

    impairment that "significantly limits[s] ... physical or mental ability to.do basic work activities."

    20 C.F.R. §§ 404.1522(a), 416.922(a). Any omission of limitations at step two is harmless is the

    ALJ properly incorporates those limitations into the RFC. Lewis v. Astrue, 498 F.3d 909, 911 (9th

    Cir. 2007).

           The· ALJ resolved step two in Plaintiffs favor, finding that Plaintiff had the severe

    impairments of minor coronary artery disease, hypertension, early diabetes, irritable bowel

    syndrome, affective disorder, and anxiety disorder. (Tr. 42.) To show harmful error, Plaintiff must




    Page 4 - OPINION AND ORDER
          Case 3:18-cv-01648-CL        Document 34        Filed 11/13/20     Page 5 of 12




therefore show that the ALJ omitted credible limitations related to his GERD, Barrett's Esophagus,

and hiatal hernia from the RFC. Lewis, 498 F.3d at 911.     _

        After careful consideration of the record and Plaintiffs briefing, the Courj: finds that

Plaintiff has failed to show that limitations related to the impairments omitted at step two were not

properly incorporated into the RFC. 20 C.F.R. §§ 404.15-22(a), 416.922(a). Here, the ALJ

considered Plaintiffs limitations related to GERD, Barrett's Esophagus, and hiatal hernia when

he addressed Plairitiff s testimony that he suffered from diarrhea, constipation, and stomach

problems. (Tr. 45.) As discussed below, the ALJ rejected Plaintiffs testimony because it conflicted

with medical evidence that showed Plaintiffs symptoms and limitations were not as disabling as

alleged. (Tr. 47.) In doing so, the ALJ reviewed the medical evidence of Plaintiffs gastrointestinal

issues noted that they required only conservative treatment and did not reflect the extent of

symptom frequency or severity alleged in Plaintiffs testimony. (Tr. 48.)

        Contesting the ALJ' s reasoning, Plaintiff points to evidence that he needed to take sick

days due to nausea, fatigue, dizziness, and other illness, which the ALJ failed to include in the

RFC. (Citing Tr. 85-86, 270-78, 354, 364, 417, 649, 706.) To the extent that this evidence consists

in Plaintiffs subjective testin:iony and the lay testimony, however, it was properly rejected by the

· ALJ for legally sufficient reasons, as discussed below. Because the ALJ's step two findings are

rational and based on substantial evidence, the Court cannot substitute its reasoning for that of the

ALJ.

        In sum, because the ALJ rationally weighed the evidence of functional lirn.itatioris related

to Plaintiff's gastrointestinal limitations, the ALJ's failure to include Plaintiffs GERD, Barrett's

 Esophagus, and hiatal hernia at step two was not harmful error. See Burch v. Barnhart~ 400 F.3d

 676, 684 (9th Cir. 2005).



 Page 5 - OPINION AND ORDER
              Case 3:18-cv-01648-CL         Document 34      Filed 11/13/20     Page 6 of 12




 II.         Subjective Symptom Testimony

             Plaintiff also argues the A_LJ improperly rejected his subjective symptom testimony. At the

 administrative hearing, Plaintiff testified to severe gastrointestinal symptoms that required him to

 use the restroom 10 to 20 minutes every hour when constipated, accidents due to diarrhea, and

 pain that interfered with his sleep. (Tr. 45, 85-86.) Plaintiff also testified that he suffered from

 nausea and dizziness, and that he would miss time at work due to illness and frequent bathroom

· breaks .

        . The ALJ is required to provide specific, clear and convincing reasons for rejecting a

 claimant's testimony. Garrison v. Colvin. 759 F.3d 995. 1017 (9th Cir. 2014). Here, the ALJ

 rejected Plaintiff's testimony to the extent it conflicted with the RFC. (Tr. 45-46.) The ALJ first

 noted that Plaintiff's allegations conflicted with the objective medical evidence in the record,

 which revealed that his conditions improved with treatment. Contradiction with the medical record

  is a sufficient basis for rejecting a claimant's subjective symptom testimony. Carmickle v.

 Comm'r, 533 F.3d 1155, 1161 (9th Cir. 2008). Here, contrary to Plai~tiff's testimony of

 unrelenting gastrointestinal symptoms, his medical records reveal that he reported having diarrhea

 only "rarely." (Tr. 47, 692.) The record also contains reports of only mild abdominal pain, and

  objective examination findings of only mild stomach tenderness. (Tr. 4 7, 651, 661, 693, 704.)

             While Plaintiff points to selected evidence in the record of severe gastrointestinal

  symptoms in 2014, this evidence is inconsistent with more recent evidence, including Plaintiff's

 presentation in December 2015 to treating physician Emily Carver, M.D., as "comfortable" and in

 "no acute distress." (Tr. 417, 704.) On this record, it was rational for the ALJ to infer that the

 longitudinal medical record conflicted with Plaintiff's testimony regarding his symptoms and

  limitations. The ALJ therefore provided a legally sufficient reason for rejecting Plaintiff's



 Page 6 OPINION AND ORDER
         Case 3:18-cv-01648-CL          Document 34       Filed 11/13/20     Page 7 of 12




testimony regarding the severity of his physical symptoms and limitations. Carmickle, 533 F.3d at

1161.

        In contesting this finding, Plaintiff cites evidence that Plaintiffs gastrointestinal symptoms

required an "aggressive bowel regimen" as prescribed by his doctors. (Tr. 706.) In his written

decision, however, the ALJ noted that ·Plaintiff fa1led to follow through with treatment

recommendations for his gastrointestinal issues. (Tr. 47-48.) Unexplained failure to. follow

prescribed treatment is a legally sufficient reason to reject a claimant's subjective complaints.

Molina v. Astrue, 674 F.3d J-104; 1113-14 (9th Cir. 2012). Here, the record reveals that Plaintiff

was prescribed stool-softening and abdominal relief medications, but never took them. (Tr. 47-48,

701, 705, 707.) Plaintiffs failure to follow his prescribed course of treatment for his

gastrointestinal issues constitutes a second clear and convincing reason supporting the ALJ's

rejection of Plaintiffs testimony. Molina, 674 F.3d at 1113-14.

        As further reason for rejecting Plaintiffs subjective symptom testimony, the ALJ found

that the medical record contradicted Plaintiffs testimony regarding his mental ·symptoms and

limitations. (Tr. 48-49.)    First, the ALJ noted that Plaintiffs mental status examinations

overwhelmingly revealed normal cognition. (Tr. 356, .359, 360, 369, 372.) Further, Plaintiff

reported to treatment providers on numerous occasions that his mental symptoms improved with

treatment; specifically, Plaintiffs treatment records reveal that he endorsed improvements with

Trazodone, symptom remission, and good mood. (Tr. 356,361,420, 506, 547, 735.) The ALJ also

noted that, for much of the period at issue, Plaintiffs depression was diagnosed as "mild." (Tr.         . I
                                                                                                           i
                                                                                                           I
49.) On this record, it was rational for the ALJ to conclude.that Plaintiffs mental symptoms and           I
                                                                                                           '

limitations were not as disabling as alleged in his hearing testimony. Carmickle, 533 F.3d at 1161.




Page 7 - OPINION AND ORDER
         Case 3:18-cv-01648-CL         Document 34       Filed 11/13/20     Page 8 of 12




       On this record, the ALJ provided legally sufficient reasons for rejecting Plaintiff's

testimony regarding his symptoms and limitations.

III.   Lay Witness Testimony

       Plaintiff next argues that the ALJ improperly rejected the lay testimony of his partner Rian

Monson, who submitted a third-party function report regarding Plaintiffs limitations. (Tr. 270-

78.) Mr. Monson testified that Plaintiff had worsening gastrointestinal issues and had to use the

bathroom constantly; that he struggled with anger management issues; and that he often missed

work due to illness. (Tr. 270-78.)

       The ALJ may discount a lay witness opinion ifhe provides germane reasons for: doing so.

Dale v. Colvin, 823 F .3d 941, 943 (9th Cir. 2016). Here, the ALJ found that Mr. Monson' s opinion

was contradicted by the medical evidence, which includes consistently normal mental status exams

and does not support the severity of Mr. Monson's statements regarding Plaintiff's physical and

mental limitations. (Tr. 53, 497.) As discussed above, the ALJ reasonably found that the medical

evidence regarding ,Plaintiff's gastrointestinal issues did not support the level of severity alleged

in Mr. Monson's testimony. On this record, the ALJ provided a germane reason for rejecting the

lay testimony of Mr. Monson. Dale; 823 F.3d at 943.

IV.    Medical Opinion Evidence

       Plaintiff next argues that the ALJ improperly rejected the opinions of counselor Jacob

Moss, primary care physician Peter Mahr, and examining psychologist Molly McKenna. "There

are three types of medical opinions in social security cases: those from treating physicians,

examining physicians, and non-examining physicians." Valentine v. Comm'r Soc. Sec. Admin.,

574 F.3d 685, 692 (9th Cir. 2009). "Where a treating or examining physician's opinion is

contradicted by another doctor, the '[ALJ] must determine credibility and resolve the conflict."'



Page 8 - OPINION AND ORDER
              Case 3:18-cv-01648-CL         Document 34       Filed 11/13/20     Page 9 of 12




     Id. (citation omitted). "An ALJ may only reject a treating physician's contradicted opinions by

     providing 'specific and legitimate reasons that are supported by substantial evidence."' Ghanim v.
I.

     Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v. Comm'r of Soc. Sec., 528 F.3d

     1194, 1198 (9th Cir. 2008)).

            "An ALJ can satisfy the 'substantial evidence' requirement by 'setting out a detailed and

     thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

     and making findings."' Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

     v. Chater, i 57 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: "The ALJ

     must do more than state conclusions. He must set forth his own interpretations and explain why

     they, rather than the doctors', are correct." Id. "[A]n ALJ errs when he rejects a medical opinion

     or assigns it little weight while doing nothing more than ignoring it, asserting without explanation

     that another medical opinion is more persuasive, or criticizing it with boilerplate language that

     fails to offer a substantive basis for his conclusion." Id. at 1012-13 (citing Nguyen v. Chater, 100.

     F.3d 1462, 1464 (9th Cir. 1996)).

            A. Dr. Peter Mahr and Counselor Jacob Moss

            Counselor Moss completed a Mental RFC Assessment, a check-box form regarding

     Plaintiffs mental limitations. (Tr. 712-15.) He opined that Plaintiff was markedly limited in areas

     of understanding and memory, concentration and persistence, social interaction, and adaptation.

     (Id.) On August 24, 2016, Dr. Mahr signed a form indicating that he agreed with the limitations

     assessed by Counselor Moss. (Tr. 778.)

            The ALJ rejected these opinions because they were inconsistent with the longitudinal

     treatment records. (Tr. 52.) The ALJ may reject a medical source opinion if the provider's own

     treatment records conflict with their findings and conclusions. Bayliss v. Barnhart, 427 F.3d 1211,



     Page 9 - OPINION AND ORDER
           Case 3:18-cv-01648-CL       Document 34       Filed 11/13/20     Page 10 of 12




 1216 (9th Cir. 2005). Here, Counselor Moss consistently diagnosed Plaintiff with only mild mental

 symptoms and depression. (Tr. 49,490,492, 500, 502, 504, 512, 518, 575.) A diagnosis of mild

 depression; in the absence of other marked mental status findings, conflicts with Counselor Moss's

 opinion that Plaintiff had marked mental limitations. On this record, the ALJ provided a legally

 sufficient reason for rejecting the opinions of Counselor Moss and Dr. Mahr. Bayliss, 427 F.3d.at

 1216.

         B. Examining Psychologist Molly McKenna

         Consultative examiner Dr. McKenna evaluated Plaintiff and concluded that his

 "concentration, persistence, and pace will be poor." (Tr. 51-52, 404-05.) She noted the Plaintiff

 "has responded with inappropriately intense anger and even acted violently . . . in the past,"

· concluding that these responses could "negatively impact [Plaintiffs] ability to work with co-

 workers and reduce his ability to deal with feedback from supervisors." (Tr. 405.) Dr. McKenna

 also opined that physical symptoms could limit Plaintiffs endurance for regularly scheduled work

 tasks. (Id.)

         The ALJ considered Dr. McKenna's opinion in detail, givin~ it only moderate weight. (Tr.

 51-52.) As an initial rationale for this finding, the ALJ noted that Dr. McKenna's opinion regarding

 Plaintiffs physical symptoms were inconsistent with the medical record as a whole, which

 documented only modest findings regarding Plaintiffs physical limitations. (Tr. 51-52.) A medical

 opinion's consistency with the record as a whole is a _relevant consideration in evaluating a

 physician's opinion. Om v. Astrue, 495 F3d 625, 631 (9th Cir. 2007). The ALJ thus provided a

 legally sufficient reason. for rejecting Dr. McKenna's opinion regarding Plaintiffs physical

 limitations.




 Page 10    OPINION AND ORDER.·
             Case 3:18-cv-01648-CL          Document 34     Filed 11/13/20     Page 11 of 12




            In rejecting Dr. McKenna's assessment of Plaintiff's mental limitations, the ALJ relied on

     the opinion of consultative physician Ashok Kushalani, M.D., who reviewed the medical record

     and did not assess any limitations related to supervisor interaction due to anger issues (Tr. 801 -

     05). The ALJ also noted that Dr. McKenna's opinion largely relied upon Plaintiff's subjective

     complaints, which the ALJ rejected. (Tr. 45.) An ALJ may reject a physician's opinion ifit is based

     on a claimant's self-reports that have been properly discounted. Tommasetti v. Astrue, 533 F.3d

     1035, 1041 (9th Cir. 2008). Because Dr. McKenna based her opinion regarding Plaintiff's mental

     limitations on his subjective reports, it was reasonable for the ALJ to reject her assessment of

     Plaintiff's mental functioning. Id. at 1041.

            Plaintiff argues, citing Ryan v. Comm'r, that the ALJ erred in this assessment because Dr.

     McKenna supported .her opinion with her own observations. Under Ryan, the. ALJ "does not

     provide clear and convincing reasons for rejecting an examining physician's complaints where the

     doctor does not discredit those complaints and supports his ultimate opinion with his own

     observations." Ryan, 528 F.3d at 1199-1200. In that case, the Ninth Circuit found that the ALJ had

     erred by rejecting the opinion of an examining psychologist for her reliance on the claimant's

     subjective complaints. The Court reasoned that the psychologist was able to assess the claimant's
'

I
I
     mental limitations by observing physical symptoms of agitation, rapid speech and other bodily
I

     movements, and therefore her opinion was not entirely reliant on the claimant's subjective

     complaints. Id. at 1196. Similarly, Dr. McKenna found Plaintiff's presentation on interview to be
I.
     consistent with available records and with Plaintiff's self-reports, finding "no evidence of

     inconsistency or noncredible report." (Tr. 405.)

            However, this case differs from Ryan in that Dr. McKenna has offered an opinion on

     Plaintiff's past responses of inappropriately intense anger and violence, concluding that these



     Page 11 - OPINION AND ORDER
        Case 3:18-cv-01648-CL          Document 34      Filed 11/13/20     Page 12 of 12               I
                                                                                                       l
                                                                                                       I
issues could negatively impact his ability to work (Tr. 405.) Unlike the circumstances surrounding     I
                                                                                                       I
                                                                                                       I
the psychological evaluation in Ryan, there is no evidence that Dr. McKenna was able to observe        I
                                                                                                       II
                                                                                                       I

Plaintiff's issues with inappropriate anger and violence to substantiate her opinion that Plaintiffs   I



"poor anger control" was a primary impediment to substantial gainful activity. Thus on this point,

Ryan is inapposite. In sum, the ALJ provided legally sufficient reasons for rejecting Dr.

McKenna's opinion regarding Plaintiffs mental issues, because they were based on his subjective

complaints and not empirical observations. Id. at 1041. ·

                                          CONCLUSION

       For the reasons stated above, the Commissioner's final decision is AFFIRMED, under

sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       DATED this 13 th day of November 2010.



                                            Isl Mark D. Clarke
                                                Mark Clarke
                                       United States Magistrate Judge




Page 12 - OPINION AND ORDER
